
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 2578
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 20, 2012
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend the Wild and Scenic Rivers Act
		  related to a segment of the Lower Merced River in California, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Conservation and Economic Growth
			 Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Lower Merced River
				Sec. 101. Lower Merced River.
				Title II—Bonneville Unit Clean Hydropower Facilitation
				Act
				Sec. 201. Short title.
				Sec. 202. Diamond Fork System defined.
				Sec. 203. Cost allocations.
				Sec. 204. No purchase or market obligation; no costs assigned
				to power.
				Sec. 205. Prohibition on tax-exempt financing.
				Sec. 206. Reporting requirement.
				Sec. 207. PayGo.
				Sec. 208. Limitation on the use of funds.
				Title III—Southeast Alaska Native Land Entitlement Finalization
				and Jobs Protection Act
				Sec. 301. Short title.
				Sec. 302. Definitions.
				Sec. 303. Findings; purpose.
				Sec. 304. Selections in southeast Alaska.
				Sec. 305. Conveyances to Sealaska.
				Sec. 306. Miscellaneous.
				Sec. 307. Maps.
				Title IV—San Antonio Missions National Historical Park Boundary
				Expansion Act
				Sec. 401. Short title.
				Sec. 402. Findings.
				Sec. 403. Boundary expansion.
				Title V—Waco Mammoth National Monument Establishment Act of
				2012
				Sec. 501. Short title.
				Sec. 502. Findings.
				Sec. 503. Definitions.
				Sec. 504. Waco Mammoth National Monument, Texas.
				Sec. 505. Administration of monument.
				Sec. 506. No buffer zones.
				Title VI—North Cascades National Park Access
				Sec. 601. Findings.
				Sec. 602. Authorization for boundary adjustments.
				Title VII—Endangered Salmon and Fisheries Predation Prevention
				Act
				Sec. 701. Short title.
				Sec. 702. Findings.
				Sec. 703. Taking of sea lions on the Columbia River and its
				tributaries to protect endangered and threatened species of salmon and other
				nonlisted fish species.
				Sec. 704. Sense of Congress.
				Sec. 705. Treaty rights of federally recognized Indian
				tribes.
				Title VIII—Reauthorization of Herger-Feinstein Quincy Library
				Group Forest Recovery Act
				Sec. 801. Reauthorization of Herger-Feinstein Quincy Library
				Group Forest Recovery Act.
				Title IX—Yerington Land Conveyance and Sustainable Development
				Act
				Sec. 901. Short title.
				Sec. 902. Findings.
				Sec. 903. Definitions.
				Sec. 904. Conveyances of land to City of Yerington,
				Nevada.
				Sec. 905. Release of the United States.
				Title X—Preserving Access to Cape Hatteras National Seashore
				Recreational Area Act
				Sec. 1001. Short title.
				Sec. 1002. Reinstatement of Interim Management
				Strategy.
				Sec. 1003. Additional restrictions on access to Cape Hatteras
				National Seashore Recreational Area for species protection.
				Sec. 1004. Inapplicability of final rule and consent
				degree.
				Title XI—Grazing Improvement Act of 2012
				Sec. 1101. Short title.
				Sec. 1102. Terms of grazing permits and leases.
				Sec. 1103. Renewal, transfer, and reissuance of grazing permits
				and leases.
				Title XII—Target Practice and Marksmanship Training Support
				Act
				Sec. 1201. Short title.
				Sec. 1202. Findings; purpose.
				Sec. 1203. Definition of public target range.
				Sec. 1204. Amendments to Pittman-Robertson Wildlife Restoration
				Act.
				Sec. 1205. Limits on liability.
				Sec. 1206. Sense of Congress regarding cooperation.
				Title XIII—Chesapeake Bay Accountability and Recovery Act of
				2012
				Sec. 1301. Short title.
				Sec. 1302. Chesapeake Bay Crosscut Budget.
				Sec. 1303. Adaptive Management Plan.
				Sec. 1304. Independent Evaluator for the Chesapeake Bay
				Program.
				Sec. 1305. Definitions.
				Title XIV—National Security and Federal Lands Protection
				Act
				Sec. 1401. Waiver of Federal laws with respect to border
				security actions on Department of the Interior and Department of Agriculture
				lands.
			
		ILower
			 Merced River
			101.Lower Merced
			 River
				(a)Wild and Scenic
			 Rivers ActSection
			 3(a)(62)(B)(i) of the Wild and Scenic Rivers Act (16 U.S.C.
			 1274(a)(62)) is amended—
					(1)by striking
			 the normal maximum the first place that it appears and all that
			 follows through April, 1990. and inserting the following:
			 the boundary of FERC Project No. 2179 as it existed on July 18, 2011,
			 consisting of a point approximately 2,480 feet downstream of the confluence
			 with the North Fork of the Merced River, consisting of approximately 7.4
			 miles.; and
					(2)by striking
			 the normal maximum operating pool water surface level of Lake
			 McClure the second time that it occurs and inserting the
			 boundary of FERC Project No. 2179 as it existed on July 18, 2011, consisting of
			 a point approximately 2,480 feet downstream of the confluence with the North
			 Fork of the Merced River.
					(b)Exchequer
			 projectSection 3 of
			 Public Law
			 102–432 is amended by striking Act: and all that
			 follows through the period and inserting Act..
				IIBonneville Unit
			 Clean Hydropower Facilitation Act
			201.Short
			 titleThis title may be cited
			 as the Bonneville Unit Clean
			 Hydropower Facilitation Act.
			202.Diamond Fork
			 System definedFor the
			 purposes of this title, the term Diamond Fork System means the
			 facilities described in chapter 4 of the October 2004 Supplement to the 1988
			 Definite Plan Report for the Bonneville Unit.
			203.Cost
			 allocationsNotwithstanding
			 any other provision of law, in order to facilitate hydropower development on
			 the Diamond Fork System, the amount of reimbursable costs allocated to project
			 power in Chapter 6 of the Power Appendix in the October 2004 Supplement to the
			 1988 Bonneville Unit Definite Plan Report, with regard to power development
			 upstream of the Diamond Fork System, shall be considered final costs as well as
			 costs in excess of the total maximum repayment obligation as defined in section
			 211 of the Central Utah Project Completion Act of 1992 (Public Law
			 102–575), and shall be subject to the same terms and
			 conditions.
			204.No purchase or
			 market obligation; no costs assigned to powerNothing in this title shall obligate the
			 Western Area Power Administration to purchase or market any of the power
			 produced by the Diamond Fork power plant and none of the costs associated with
			 development of transmission facilities to transmit power from the Diamond Fork
			 power plant shall be assigned to power for the purpose of Colorado River
			 Storage Project ratemaking.
			205.Prohibition on
			 tax-exempt financingNo
			 facility for the generation or transmission of hydroelectric power on the
			 Diamond Fork System may be financed or refinanced, in whole or in part, with
			 proceeds of any obligation—
				(1)the interest on which is exempt from the
			 tax imposed under
			 chapter
			 1 of the Internal Revenue Code of 1986; or
				(2)with respect to which credit is allowable
			 under subpart I or J of part IV of subchapter A of chapter 1 of such
			 Code.
				206.Reporting
			 requirementIf, 24 months
			 after the date of the enactment of this title, hydropower production on the
			 Diamond Fork System has not commenced, the Secretary of the Interior shall
			 submit a report to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 stating this fact, the reasons such production has not yet commenced, and a
			 detailed timeline for future hydropower production.
			207.PayGoThe budgetary effects of this title, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this title, submitted for printing in the
			 Congressional Record by the Chairman of the House Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
			208.Limitation on
			 the use of fundsThe authority
			 under the provisions of section 301 of the Hoover Power Plant Act of 1984
			 (Public Law
			 98–381;
			 42 U.S.C.
			 16421a) shall not be used to fund any study or construction of
			 transmission facilities developed as a result of this title.
			IIISoutheast Alaska
			 Native Land Entitlement Finalization and Jobs Protection Act
			301.Short
			 titleThis title may be cited
			 as the Southeast Alaska Native Land
			 Entitlement Finalization and Jobs Protection Act.
			302.DefinitionsIn this title:
				(1)Conservation
			 system unitThe term
			 conservation system unit has the meaning given the term in
			 section 102 of the Alaska National Interest Lands Conservation Act
			 (16 U.S.C.
			 3102).
				(2)SealaskaThe
			 term Sealaska means the Sealaska Corporation, a Regional Native
			 Corporation created under the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1601 et
			 seq.).
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				303.Findings;
			 purpose
				(a)FindingsCongress
			 finds that—
					(1)(A)in 1971, Congress
			 enacted the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) to
			 recognize and settle the aboriginal claims of Alaska Natives to land
			 historically used by Alaska Natives for traditional, cultural, and spiritual
			 purposes; and
						(B)that Act declared that the land
			 settlement should be accomplished rapidly, with certainty, in conformity
			 with the real economic and social needs of Natives;
						(2)the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.)—
						(A)authorized the
			 distribution of approximately $1,000,000,000 and 44,000,000 acres of land to
			 Alaska Natives; and
						(B)provided for the
			 establishment of Native Corporations to receive and manage the funds and that
			 land to meet the cultural, social, and economic needs of Native
			 shareholders;
						(3)under section 12
			 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611), each Regional
			 Corporation, other than Sealaska (the Regional Corporation for southeast
			 Alaska), was authorized to receive a share of land based on the proportion that
			 the number of Alaska Native shareholders residing in the region of the Regional
			 Corporation bore to the total number of Alaska Native shareholders, or the
			 relative size of the area to which the Regional Corporation had an aboriginal
			 land claim bore to the size of the area to which all Regional Corporations had
			 aboriginal land claims;
					(4)(A)Sealaska, the Regional
			 Corporation for southeast Alaska, 1 of the Regional Corporations with the
			 largest number of Alaska Native shareholders, with more than 21 percent of all
			 original Alaska Native shareholders, received less than 1 percent of the lands
			 set aside for Alaska Natives, and received no land under section 12 of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1611);
						(B)the Tlingit and Haida Indian Tribes of
			 Alaska was 1 of the entities representing the Alaska Natives of southeast
			 Alaska before the date of enactment of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1601 et
			 seq.); and
						(C)Sealaska did not receive land in
			 proportion to the number of Alaska Native shareholders, or in proportion to the
			 size of the area to which Sealaska had an aboriginal land claim, in part
			 because of a United States Court of Claims cash settlement to the Tlingit and
			 Haida Indian Tribes of Alaska in 1968 for land previously taken to create the
			 Tongass National Forest and Glacier Bay National Monument;
						(5)the 1968 Court of
			 Claims cash settlement of $7,500,000 did not—
						(A)adequately
			 compensate the Alaska Natives of southeast Alaska for the significant quantity
			 of land and resources lost as a result of the creation of the Tongass National
			 Forest and Glacier Bay National Monument or other losses of land and resources;
			 or
						(B)justify the
			 significant disparate treatment of Sealaska under the Alaska Native Claims
			 Settlement Act (43
			 U.S.C. 1611) in 1971;
						(6)(A)while each other
			 Regional Corporation received a significant quantity of land under sections 12
			 and 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611,
			 1613), Sealaska only received land under section 14(h) of that Act
			 (43 U.S.C.
			 1613(h));
						(B)section 14(h) of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1613(h)) authorized the
			 Secretary to withdraw and convey 2,000,000-acres of unreserved and
			 unappropriated public lands in Alaska from which Alaska Native
			 selections could be made for historic sites, cemetery sites, Urban Corporation
			 land, Native group land, and Native Allotments;
						(C)under section 14(h)(8) of the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1613(h)(8)), after
			 selections are made under paragraphs (1) through (7) of that section, the land
			 remaining in the 2,000,000-acre land pool is allocated based on the proportion
			 that the original Alaska Native shareholder population of a Regional
			 Corporation bore to the original Alaska Native shareholder population of all
			 Regional Corporations;
						(D)the only Native land entitlement of
			 Sealaska derives from a proportion of leftover land remaining from the
			 2,000,000-acre land pool, estimated as of the date of enactment of this Act at
			 approximately 1,700,000 acres;
						(E)because at the time of enactment of
			 the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) all public
			 land in the Tongass National Forest had been reserved for purposes of creating
			 the national forest, the Secretary was not able to withdraw any public land in
			 the Tongass National Forest for selection by and conveyance to Sealaska;
						(F)at the time of enactment of the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1601 et seq.) other
			 public lands in southeast Alaska not located in the Tongass National Forest
			 were not suitable for selection by and conveyance to Sealaska because such
			 lands were located in Glacier Bay National Monument, were included in a
			 withdrawal effected pursuant to section 17(d)(2) of that Act (43 U.S.C.
			 1616(d)(2)) and slated to become part of the Wrangell-St. Elias
			 National Park, or essentially consisted of mountain tops;
						(G)Sealaska in 1975 requested that
			 Congress amend the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et
			 seq.) to permit the Regional Corporation to select lands inside
			 of the withdrawal areas established for southeast Alaska Native villages under
			 section 16 of that Act (43 U.S.C. 1615); and
						(H)in 1976, Congress amended section 16
			 of the Alaska Native Claims Settlement Act (43 U.S.C. 1615) to allow Sealaska
			 to select lands under section 14(h)(8) of that Act (43 U.S.C.
			 1613(h)(8)) from land located inside, rather than outside, the
			 withdrawal areas established for southeast Alaska Native villages;
						(7)the 10 Alaska
			 Native village withdrawal areas in southeast Alaska surround the Alaska Native
			 communities of Yakutat, Hoonah, Angoon, Kake, Kasaan, Klawock, Craig, Hydaburg,
			 Klukwan, and Saxman;
					(8)(A)the existing conveyance
			 requirements of the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et
			 seq.) for southeast Alaska limit the land eligible for
			 conveyance to Sealaska to the original withdrawal areas surrounding 10 Alaska
			 Native villages in southeast Alaska, which precludes Sealaska from selecting
			 land located—
							(i)in any withdrawal area established
			 for the Urban Corporations for Sitka and Juneau, Alaska; or
							(ii)outside the 10 Alaska Native
			 village withdrawal areas; and
							(B)unlike other Regional Corporations,
			 Sealaska is not authorized to request land located outside the withdrawal areas
			 described in subparagraph (A) if the withdrawal areas are insufficient to
			 complete the land entitlement of Sealaska under the Alaska Native Claims
			 Settlement Act (43
			 U.S.C. 1601 et seq.);
						(9)(A)the deadline for
			 applications for selection of cemetery sites and historic places on land
			 outside withdrawal areas established under section 14 of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1613) was July 1,
			 1976;
						(B)(i)as of that date, the
			 Bureau of Land Management notified Sealaska that the total entitlement of
			 Sealaska would be approximately 200,000 acres; and
							(ii)Sealaska made entitlement allocation
			 decisions for cultural sites and economic development sites based on that
			 original estimate; and
							(C)as a result of the Alaska Land
			 Transfer Acceleration Act (Public Law 108–452; 118 Stat. 3575)
			 and subsequent related determinations and actions of the Bureau of Land
			 Management, it became clear within the last decade that Sealaska will receive
			 significantly more than 200,000 acres pursuant to the Alaska Native Claims
			 Settlement Act (43
			 U.S.C. 1601 et seq.);
						(10)in light of the
			 revised Bureau of Land Management estimate of the total number of acres that
			 Sealaska will receive pursuant to the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1601 et
			 seq.), and in consultation with Members of Alaska's
			 congressional delegation, Sealaska and its shareholders believe that it is
			 appropriate to allocate more of the entitlement of Sealaska to—
						(A)the acquisition of
			 places of sacred, cultural, traditional, and historical significance;
						(B)the acquisition of
			 sites with traditional and recreational use value and sites suitable for
			 renewable energy development; and
						(C)the acquisition of
			 lands that are not within the watersheds of Native and non-Native communities
			 and are suitable economically and environmentally for natural resource
			 development;
						(11)(A)pursuant to section
			 11(a)(1) of the Alaska Native Claims Settlement Act (43 U.S.C.
			 1610(a)(1)), Sealaska was not authorized to select under
			 section 14(h)(1) of that Act (43 U.S.C. 1613(h)(1)) any site
			 within Glacier Bay National Park, despite the abundance of cultural sites
			 within that Park;
						(B)Sealaska seeks cooperative agreements
			 to ensure that cultural sites within Glacier Bay National Park are subject to
			 cooperative management by Sealaska, Village and Urban Corporations, and
			 federally recognized tribes with ties to the cultural sites and history of the
			 Park; and
						(C)Congress recognizes that there is an
			 existing Memorandum of Understanding (MOU) between the Park Service and the
			 Hoonah Indian Association, and does not intend to circumvent the MOU; rather
			 the intent is to ensure that this and similar mechanisms for cooperative
			 management in Glacier Bay are required by law;
						(12)(A)the cemetery sites and
			 historic places conveyed to Sealaska pursuant to section 14(h)(1) of the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1613(h)(1)) are subject
			 to a restrictive covenant not required by the Alaska Native Claims Settlement
			 Act (43 U.S.C. 1601
			 et seq.) that hinders the ability of Sealaska to use the sites
			 for cultural, educational, or research purposes for Alaska Natives and
			 others;
						(B)historic sites managed by the Forest
			 Service are not subject to the limitations referred to in subparagraph (A);
			 and
						(C)Alaska Natives of southeast Alaska
			 should be permitted to use cemetery sites and historic places in a manner that
			 is—
							(i)consistent with the sacred,
			 cultural, traditional, or historic nature of the site; and
							(ii)not inconsistent with the
			 management plans for adjacent public land;
							(13)44 percent
			 (820,000 acres) of the 10 Alaska Native village withdrawal areas established
			 under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) described
			 in paragraphs (7) and (8) are composed of salt water and not available for
			 selection;
					(14)of land subject
			 to the selection rights of Sealaska, 110,000 acres are encumbered by
			 gubernatorial consent requirements under the Alaska Native Claims Settlement
			 Act (43 U.S.C. 1601
			 et seq.);
					(15)in each
			 withdrawal area, there exist factors that limit the ability of Sealaska to
			 select sufficient land, and, in particular, economically viable land, to
			 fulfill the land entitlement of Sealaska, including factors such as—
						(A)with respect to
			 the Yakutat withdrawal area—
							(i)46
			 percent of the area is salt water;
							(ii)10
			 sections (6,400 acres) around the Situk Lake were restricted from selection,
			 with no consideration provided for the restriction; and
							(iii)(I)70,000 acres are subject
			 to a gubernatorial consent requirement before selection; and
								(II)Sealaska received no consideration with
			 respect to the consent restriction;
								(B)with respect to
			 the Hoonah withdrawal area, 51 percent of the area is salt water;
						(C)with respect to
			 the Angoon withdrawal area—
							(i)120,000 acres of
			 the area is salt water;
							(ii)Sealaska received
			 no consideration regarding the prohibition on selecting land from the 80,000
			 acres located within the Admiralty Island National Monument; and
							(iii)(I)the Village Corporation
			 for Angoon was allowed to select land located outside the withdrawal area on
			 Prince of Wales Island, subject to the condition that the Village Corporation
			 shall not select land located on Admiralty Island; but
								(II)no alternative land adjacent to the
			 out-of-withdrawal land of the Village Corporation was made available for
			 selection by Sealaska;
								(D)with respect to
			 the Kake withdrawal area—
							(i)64
			 percent of the area is salt water; and
							(ii)extensive timber
			 harvesting by the Forest Service occurred in the area before 1971 that
			 significantly reduced the value of land available for selection by, and
			 conveyance to, Sealaska;
							(E)with respect to
			 the Kasaan withdrawal area—
							(i)54
			 percent of the area is salt water; and
							(ii)the
			 Forest Service previously harvested in the area;
							(F)with respect to
			 the Klawock withdrawal area—
							(i)the
			 area consists of only 5 townships, as compared to the usual withdrawal area of
			 9 townships, because of the proximity of the Klawock withdrawal area to the
			 Village of Craig, which reduces the selection area by 92,160 acres; and
							(ii)the
			 Klawock and Craig withdrawal areas are 35 percent salt water;
							(G)with respect to
			 the Craig withdrawal area, the withdrawal area consists of only 6 townships, as
			 compared to the usual withdrawal area of 9 townships, because of the proximity
			 of the Craig withdrawal area to the Village of Klawock, which reduces the
			 selection area by 69,120 acres;
						(H)with respect to
			 the Hydaburg withdrawal area—
							(i)36
			 percent of the area is salt water; and
							(ii)Sealaska received
			 no consideration under the Haida Land Exchange Act of 1986 (Public Law No.
			 99–664; 100 Stat. 4303) for relinquishing selection rights to land within the
			 withdrawal area that the Haida Corporation exchanged to the Forest
			 Service;
							(I)with respect to
			 the Klukwan withdrawal area—
							(i)27
			 percent of the area is salt water; and
							(ii)the
			 withdrawal area is only 70,000 acres, as compared to the usual withdrawal area
			 of 207,360 acres, which reduces the selection area by 137,360 acres; and
							(J)with respect to
			 the Saxman withdrawal area—
							(i)29
			 percent of the area is salt water;
							(ii)Sealaska received
			 no consideration for the 50,576 acres within the withdrawal area adjacent to
			 the first-class city of Ketchikan that were excluded from selection;
							(iii)Sealaska
			 received no consideration with respect to the 1977 amendment to the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1601 et seq.) requiring
			 gubernatorial consent for selection of 58,000 acres in that area; and
							(iv)23,888 acres are
			 located within the Annette Island Indian Reservation for the Metlakatla Indian
			 Tribe and are not available for selection;
							(16)the selection
			 limitations and guidelines applicable to Sealaska under the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.)—
						(A)are inequitable
			 and inconsistent with the purposes of that Act because there is insufficient
			 land remaining in the withdrawal areas to meet the traditional, cultural, and
			 socioeconomic needs of the shareholders of Sealaska; and
						(B)make it difficult
			 for Sealaska to select—
							(i)places of sacred,
			 cultural, traditional, and historical significance;
							(ii)sites with
			 traditional and recreation use value and sites suitable for renewable energy
			 development; and
							(iii)lands that meet
			 the real economic needs of the shareholders of Sealaska;
							(17)unless Sealaska
			 is allowed to select land outside designated withdrawal areas in southeast
			 Alaska, Sealaska will not be able to—
						(A)complete the land
			 entitlement selections of Sealaska under the Alaska Native Claims Settlement
			 Act (43 U.S.C. 1601
			 et seq.) in a manner that meets the cultural, social, and
			 economic needs of Native shareholders;
						(B)avoid land
			 selections in watersheds that are the exclusive drinking water supply for
			 regional communities, support world class salmon streams, have been identified
			 as important habitat, or would otherwise be managed by the Forest Service as
			 roadless and old growth forest reserves;
						(C)secure ownership
			 of places of sacred, cultural, traditional, and historical importance to the
			 Alaska Natives of southeast Alaska; and
						(D)continue to
			 support forestry jobs and economic opportunities for Alaska Natives and other
			 residents of rural southeast Alaska;
						(18)(A)the rate of unemployment
			 in southeast Alaska exceeds the statewide rate of unemployment on a
			 non-seasonally adjusted basis;
						(B)in January 2011, the Alaska Department
			 of Labor and Workforce Development reported the unemployment rate for the
			 Prince of Wales—Outer Ketchikan census area at approximately 16.2
			 percent;
						(C)in October 2007, the Alaska Department
			 of Labor and Workforce Development projected population losses between 1996 and
			 2030 for the Prince of Wales—Outer Ketchikan census area at 56.6
			 percent;
						(D)official unemployment rates severely
			 underreport the actual level of regional unemployment, particularly in Native
			 villages; and
						(E)additional job losses will exacerbate
			 outmigration from Native and non-Native communities in southeast Alaska;
						(19)Sealaska has
			 played, and is expected to continue to play, a significant role in the health
			 of the southeast Alaska economy;
					(20)despite the small
			 land base of Sealaska as compared to other Regional Corporations (less than 1
			 percent of the total quantity of land allocated pursuant to the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.)), Sealaska
			 has—
						(A)provided
			 considerable benefits to Alaska Native shareholders;
						(B)supported hundreds
			 of jobs for Alaska Native shareholders and non-shareholders in southeast Alaska
			 for more than 30 years; and
						(C)been a significant
			 economic force in southeast Alaska;
						(21)pursuant to the
			 revenue sharing provisions of section 7(i) of the Alaska Native Claims
			 Settlement Act (43
			 U.S.C. 1606(i)), Sealaska has distributed more than
			 $300,000,000 during the period beginning on January 1, 1971, and ending on
			 December 31, 2005, to Native Corporations throughout the State of Alaska from
			 the development of natural resources, which accounts for 42 percent of the
			 total revenues shared under that section during that period;
					(22)resource
			 development operations maintained by Sealaska—
						(A)support hundreds
			 of jobs in the southeast Alaska region;
						(B)make timber
			 available to local and domestic sawmills and other wood products businesses
			 such as guitar manufacturers;
						(C)support firewood
			 programs for local communities;
						(D)support
			 maintenance of roads utilized by local communities for subsistence and
			 recreation uses;
						(E)support
			 development of new biomass energy opportunities in southeast Alaska, reducing
			 dependence on high-cost diesel fuel for the generation of energy;
						(F)provide start-up
			 capital for innovative business models in southeast Alaska that create new
			 opportunities for non-timber economic development in the region, including
			 support for renewable biomass initiatives, Alaska Native artisans, and rural
			 mariculture farming; and
						(G)support Native
			 education and cultural and language preservation activities;
						(23)if the resource
			 development operations of Sealaska cease on land appropriate for those
			 operations, there will be a significant negative impact on—
						(A)southeast Alaska
			 Native shareholders;
						(B)the cultural
			 preservation activities of Sealaska;
						(C)the economy of
			 southeast Alaska; and
						(D)the Alaska Native
			 community that benefits from the revenue-sharing requirements under the Alaska
			 Native claims Settlement Act (43 U.S.C. 1601 et seq.);
						(24)it is critical
			 that the remaining land entitlement conveyances to Sealaska under the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1601 et seq.) are
			 fulfilled to continue to meet the economic, social, and cultural needs of the
			 Alaska Native shareholders of southeast Alaska and the Alaska Native community
			 throughout Alaska;
					(25)in order to
			 realize cultural preservation goals while also diversifying economic
			 opportunities, Sealaska should be authorized to select and receive conveyance
			 of—
						(A)sacred, cultural,
			 traditional, and historic sites and other places of traditional cultural
			 significance, including traditional and customary trade and migration routes,
			 to facilitate the perpetuation and preservation of Alaska Native culture and
			 history;
						(B)other sites with
			 traditional and recreation use value and sites suitable for renewable energy
			 development to facilitate appropriate tourism and outdoor recreation
			 enterprises and renewable energy development for rural southeast Alaska
			 communities; and
						(C)lands that are
			 suitable economically and environmentally for natural resource
			 development;
						(26)on completion of
			 the conveyances of land of Sealaska to fulfill the full land entitlement of
			 Sealaska under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et
			 seq.), the encumbrances on 327,000 acres of Federal land
			 created by the withdrawal of land for selection by Native Corporations in
			 southeast Alaska should be removed, which will facilitate thorough and complete
			 planning and efficient management relating to national forest land in southeast
			 Alaska by the Forest Service;
					(27)although the
			 Tribal Forest Protection Act (25 U.S.C. 3101 note;
			 Public Law
			 108–278) defines the term Indian tribe to
			 include Indian tribes under section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b), a term which
			 includes any Alaska Native village or regional or village corporation as
			 defined in or established pursuant to the Alaska Native Claims Settlement Act *
			 * *, the Tribal Forest Protection Act does not define the term
			 Indian forest land or rangeland to include lands owned by Alaska
			 Native Corporations, including Sealaska, which are the primary Indian forest
			 land owners in Alaska, and therefore, the Tribal Forest Protection Act should
			 be amended in a manner that will—
						(A)permit Native
			 Corporations, including Sealaska, as Indian forest land owners in Alaska, to
			 work with the Secretary of Agriculture under the Tribal Forest Protection Act
			 to address forest fire and insect infestation issues, including the spread of
			 the spruce bark beetle in southeast and southcentral Alaska, which threaten the
			 health of the Native forestlands; and
						(B)ensure that Native
			 Corporations, including Sealaska, can participate in programs administered by
			 the Secretary of Agriculture under the Tribal Forest Protection Act without
			 including Native Corporations under the definition in that Act of Indian
			 forest land or rangeland or otherwise amending that Act in a manner
			 that validates, invalidates, or otherwise affects any claim regarding the
			 existence of Indian country in the State of Alaska; and
						(28)the National
			 Historic Preservation Act (16 U.S.C. 470 et seq.) defines the
			 term Indian tribe to include any Native village, Regional
			 Corporation or Village Corporation, as those terms are defined in section 3 of
			 the Alaska Native Claims Settlement Act but does not define the term
			 Tribal lands to include lands owned by Alaska Native Corporations,
			 thereby excluding from the National Historic Preservation Act cemetery sites
			 and historical places transferred to Native Corporations, including Sealaska,
			 pursuant to the Alaska Native Claims Settlement Act, and therefore, the
			 National Historic Preservation Act should be amended in a manner that
			 will—
						(A)permit Native
			 Corporations, including Sealaska, as owners of Indian cemetery sites and
			 historical places in Alaska, to work with the Secretary of the Interior under
			 the National Historic Preservation Act to secure grants and other support to
			 manage their own historic sites and programs pursuant to that Act; and
						(B)ensure that Native
			 Corporations, including Sealaska, can participate in programs administered by
			 the Secretary of the Interior under the National Historic Preservation Act
			 without including Native Corporations under the definition in that Act of
			 Tribal lands or otherwise amending that Act in a manner that
			 validates, invalidates, or otherwise affects any claim regarding the existence
			 of Indian country in the State of Alaska.
						(b)PurposeThe
			 purpose of this title is to address the inequitable treatment of Sealaska by
			 allowing Sealaska to select the remaining land entitlement of Sealaska under
			 section 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1613) from designated
			 Federal land in southeast Alaska located outside the 10 southeast Alaska Native
			 village withdrawal areas in a manner that meets the cultural, social, and
			 economic needs of Native shareholders, including the need to maintain jobs
			 supported by Sealaska in rural southeast Alaska communities.
				304.Selections in
			 southeast Alaska
				(a)Selection by
			 Sealaska
					(1)In
			 generalNotwithstanding section 14(h)(8) of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1613(h)(8)), Sealaska is
			 authorized to select and receive conveyance of the remaining land entitlement
			 of Sealaska under that Act (43 U.S.C. 1601 et seq.) from
			 Federal land located in southeast Alaska from each category described in
			 subsections (b) and (c).
					(2)Treatment of
			 land conveyedLand conveyed pursuant to this title are to be
			 treated as land conveyed pursuant to the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1601 et
			 seq.) subject to, but not limited to—
						(A)reservation of
			 public easements across land pursuant to section 17(b) of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1616(b));
						(B)valid existing
			 rights pursuant to section 14(g) of the Alaska Native Claims Settlement Act
			 (43 U.S.C.
			 1613(g)); and
						(C)the land bank
			 protections of section 907(d) of the Alaska National Interest and Lands
			 Conservation Act (43
			 U.S.C. 1636(d)).
						(b)Withdrawal of
			 landThe following public land is withdrawn, subject to valid
			 existing rights, from all forms of appropriation under public land laws,
			 including the mining and mineral leasing laws, and from selection under the Act
			 of July 7, 1958 (commonly known as the Alaska Statehood Act) (48
			 U.S.C. note prec. 21;
			 Public Law
			 85–508), and shall be available for selection by and conveyance
			 to Sealaska to complete the remaining land entitlement of Sealaska under
			 section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C.
			 1613(h)(8)):
					(1)Land identified on
			 the maps dated February 1, 2011, and labeled Attachment A (Maps 1
			 through 8).
					(2)Sites with
			 traditional, recreational, and renewable energy use value, as identified on the
			 map entitled Sites with Traditional, Recreational, and Renewable Energy
			 Use Value, dated February 1, 2011, and labeled Attachment
			 D, subject to the condition that not more than 5,000 acres shall be
			 selected for those purposes.
					(3)Sites identified
			 on the map entitled Traditional and Customary Trade and Migration
			 Routes, dated February 1, 2011, and labeled Attachment
			 C, which includes an identification of—
						(A)a conveyance of
			 land 25 feet in width, together with 1-acre sites at each terminus and at 8
			 locations along the route, with the route, location, and boundaries of the
			 conveyance described on the map inset entitled Yakutat to Dry Bay Trade
			 and Migration Route on the map entitled Traditional and
			 Customary Trade and Migration Routes, dated February 1, 2011, and
			 labeled Attachment C;
						(B)a conveyance of
			 land 25 feet in width, together with 1-acre sites at each terminus, with the
			 route, location, and boundaries of the conveyance described on the map inset
			 entitled Bay of Pillars to Port Camden Trade and Migration Route
			 on the map entitled Traditional and Customary Trade and Migration
			 Routes, dated February 1, 2011, and labeled Attachment
			 C; and
						(C)a conveyance of
			 land 25 feet in width, together with 1-acre sites at each terminus, with the
			 route, location, and boundaries of the conveyance described on the map inset
			 entitled Portage Bay to Duncan Canal Trade and Migration Route
			 on the map entitled Traditional and Customary Trade and Migration
			 Routes, dated February 1, 2011, and labeled Attachment
			 C.
						(c)Sites with
			 sacred, cultural, traditional, or historic significanceSubject
			 to the criteria and procedures applicable to land selected pursuant to section
			 14(h)(1) of the Alaska Native Claims Settlement Act (43 U.S.C.
			 1613(h)(1)) and set forth in the regulations promulgated at
			 section
			 2653.5 of title 43, Code of Federal Regulations (as in effect
			 on the date of enactment of this Act), except as otherwise provided in this
			 title—
					(1)Sealaska shall
			 have a right to identify up to 3,600 acres of sites with sacred, cultural,
			 traditional, or historic significance, including archeological sites, cultural
			 landscapes, and natural features having cultural significance; and
					(2)on identification
			 of the land by Sealaska under paragraph (1), the identified land shall
			 be—
						(A)withdrawn, subject
			 to valid existing rights, from all forms of appropriation under public land
			 laws, including the mining and mineral leasing laws, and from selection under
			 the Act of July 7, 1958 (commonly known as the Alaska Statehood
			 Act) (48 U.S.C. note prec. 21;
			 Public Law
			 85–508); and
						(B)available for
			 selection by and conveyance to Sealaska to complete the remaining land
			 entitlement of Sealaska under section 14(h)(8) of the Alaska Native Claims
			 Settlement Act (43
			 U.S.C. 1613(h)(8)) subject to the conditions that—
							(i)no
			 sites with sacred, cultural, traditional, or historic significance may be
			 selected from within a unit of the National Park System; and
							(ii)beginning on the
			 date that is 15 years after the date of enactment of this Act, Sealaska shall
			 be limited to identifying not more than 360 acres of sites with sacred,
			 cultural, traditional, or historic significance under this subsection.
							(d)Forest
			 development roadsSealaska shall receive from the United States,
			 subject to all necessary State and Federal permits, nonexclusive easements to
			 Sealaska to allow—
					(1)access on the
			 forest development road and use of the log transfer site identified in
			 paragraphs (3)(b), (3)(c) and (3)(d) of the patent numbered 50–85–0112 and
			 dated January 4, 1985;
					(2)access on the
			 forest development road identified in paragraphs (2)(a) and (2)(b) of the
			 patent numbered 50–92–0203 and dated February 24, 1992;
					(3)access on the
			 forest development road identified in paragraph (2)(a) of the patent numbered
			 50–94–0046 and dated December 17, 1993;
					(4)access on the
			 forest development roads and use of the log transfer facilities identified on
			 the maps dated February 1, 2011, and labeled Attachment A (Maps 1
			 through 8);
					(5)a
			 reservation of a right to construct a new road to connect to existing forest
			 development roads as generally identified on the maps identified in paragraph
			 (4); and
					(6)access to and
			 reservation of a right to construct a new log transfer facility and log storage
			 area at the location identified on the maps identified in paragraph (4).
					305.Conveyances to
			 Sealaska
				(a)Timeline for
			 Conveyance
					(1)In
			 generalSubject to paragraphs (2), (3), and (4), the Secretary
			 shall work with Sealaska to develop a mutually agreeable schedule to complete
			 the conveyance of land to Sealaska under this title.
					(2)Final
			 prioritiesConsistent with the provisions of section 403 of the
			 Alaska Land Transfer Acceleration Act (43 U.S.C. 1611 note;
			 Public Law
			 108–452), not later than 18 months after the date of enactment
			 of this Act, Sealaska shall submit to the Secretary the final, irrevocable
			 priorities for selection of land withdrawn under section 304(b)(1).
					(3)Substantial
			 completion requiredNot later than two years after the date of
			 selection by Sealaska of land withdrawn under section 304(b)(1), the Secretary
			 shall substantially complete the conveyance of the land to Sealaska under this
			 title.
					(4)EffectNothing
			 in this title shall interfere with or cause any delay in the duty of the
			 Secretary to convey land to the State of Alaska under section 6 of the Act of
			 July 7, 1958 (commonly known as the Alaska Statehood Act) (48
			 U.S.C. note prec. 21;
			 Public Law
			 85–508).
					(b)Expiration of
			 WithdrawalsOn completion of the selection by Sealaska and the
			 conveyances to Sealaska of land under subsection (a) in a manner that is
			 sufficient to fulfill the land entitlement of Sealaska under section 14(h)(8)
			 of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8))—
					(1)the right of
			 Sealaska to receive any land under that Act from within a withdrawal area
			 established under subsections (a) and (d) of section 16 of that Act shall be
			 terminated;
					(2)the withdrawal
			 areas set aside for selection by Native Corporations in southeast Alaska under
			 subsections (a) and (d) of section 16 of that Act shall be rescinded;
			 and
					(3)land located
			 within a withdrawal area that is not conveyed to Sealaska or to a southeast
			 Alaska Village Corporation or Urban Corporation shall be returned to the
			 unencumbered management of the Forest Service as part of the Tongass National
			 Forest.
					(c)LimitationSealaska
			 shall not select or receive under this title any conveyance of land pursuant to
			 paragraph (1) or (2) of section 304(b) located within any conservation system
			 unit.
				(d)Applicable
			 Easements and Public Access
					(1)In
			 generalIn addition to the reservation of public easements under
			 section 304(a)(2)(A), the conveyance to Sealaska of land withdrawn pursuant to
			 paragraphs (1) and (3) of section 304(b) that are located outside a withdrawal
			 area designated under section 16(a) of the Alaska Native Claims Settlement Act
			 (43 U.S.C.
			 1615(a)) shall be subject to—
						(A)a reservation for
			 easements for public access on the public roads depicted on the maps dated
			 February 1, 2011, and labeled Attachment A (Maps 1 through
			 8);
						(B)a reservation for
			 easements for public access on the temporary roads designated by the Forest
			 Service as of the date of the enactment of this Act for the public access
			 trails depicted on the maps described in subparagraph (A); and
						(C)the right of
			 noncommercial public access for subsistence uses, consistent with title VIII of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3111 et
			 seq.), and recreational access, without liability to Sealaska,
			 subject to—
							(i)the
			 right of Sealaska to regulate access to ensure public safety, to protect
			 cultural or scientific resources, and to provide environmental protection;
			 and
							(ii)the
			 condition that Sealaska shall post on any applicable property, in accordance
			 with State law, notices of the conditions on use.
							(2)Sacred,
			 cultural, traditional and historic sitesThe conveyance to
			 Sealaska of land withdrawn pursuant to section 304(c) that is located outside
			 of a withdrawal area designated under section 16(a) of the Alaska Native Claims
			 Settlement Act (43
			 U.S.C. 1615(a)) shall be subject to—
						(A)the right of
			 public access across the conveyances where no reasonable alternative access
			 around the land is available without liability to Sealaska; and
						(B)the right of
			 Sealaska to regulate access across the conveyances to ensure public safety, to
			 protect cultural or scientific resources, to provide environmental protection,
			 or to prohibit activities incompatible with the use and enjoyment of the land
			 by Sealaska, subject to the condition that Sealaska shall post on any
			 applicable property, in accordance with State law, notices of any such
			 condition.
						(3)Traditional and
			 customary trade and migration routesThe conveyance to Sealaska
			 of land withdrawn pursuant to section 304(b)(3) that is located outside of a
			 withdrawal area designated under section 16(a) of the Alaska Native Claims
			 Settlement Act (43
			 U.S.C. 1615(a)) shall be subject to a requirement that Sealaska
			 provide public access across such linear conveyances if an adjacent landowner
			 or the public has a legal right to use the adjacent private or public
			 land.
					(4)Sites with
			 traditional, recreational, and renewable energy use valueThe
			 conveyance to Sealaska of land withdrawn pursuant to section 304(b)(2) that is
			 located outside of a withdrawal area designated under section 16(a) of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1615(a)) shall be subject
			 to—
						(A)the right of
			 public access across the land without liability to Sealaska; and
						(B)the condition that
			 public access across the land would not be unreasonably restricted or
			 impaired.
						(5)EffectNo
			 right of access provided to any individual or entity (other than Sealaska) by
			 this subsection—
						(A)creates any
			 interest, other than an interest retained by the United States, of such an
			 individual or entity in the land conveyed to Sealaska in excess of that right
			 of access; or
						(B)provides standing
			 in any review of, or challenge to, any determination by Sealaska with respect
			 to the management or development of the applicable land.
						(e)Conditions on
			 sacred, cultural, and historic sites and traditional and customary trade and
			 migration routesThe conveyance to Sealaska of land withdrawn
			 pursuant to sections 304(b)(3) and 304(c)—
					(1)shall be subject
			 to a covenant prohibiting any commercial timber harvest or mineral development
			 on the land;
					(2)shall allow use of
			 the land as described in subsection (f); and
					(3)shall not be
			 subject to any additional restrictive covenant based on cultural or historic
			 values, or any other restriction, encumbrance, or easement, except as provided
			 in sections 14(g) and 17(b) of the Alaska Native Claims Settlement Act
			 (43 U.S.C.
			 1613(g) and 1616(b)).
					(f)Uses of sacred,
			 cultural, traditional, and historic sites and traditional and customary trade
			 and migration routesAny land conveyed to Sealaska from land
			 withdrawn pursuant to sections 304(b)(3) and 304(c) may be used for—
					(1)preservation of
			 cultural knowledge and traditions associated with the site;
					(2)historical,
			 cultural, and scientific research and education;
					(3)public
			 interpretation and education regarding the cultural significance of the site to
			 Alaska Natives;
					(4)protection and
			 management of the site to preserve the natural and cultural features of the
			 site, including cultural traditions, values, songs, stories, names, crests, and
			 clan usage, for the benefit of future generations; and
					(5)site improvement
			 activities for any purpose described in paragraphs (1) through (4), subject to
			 the condition that the activities—
						(A)are consistent
			 with the sacred, cultural, traditional, or historic nature of the site;
			 and
						(B)are not
			 inconsistent with the management plans for adjacent public land.
						(g)Termination of
			 restrictive covenants
					(1)In
			 generalEach restrictive covenant regarding cultural or
			 historical values with respect to any interim conveyance or patent for a
			 historic or cemetery site issued to Sealaska pursuant to the Federal
			 regulations contained in sections
			 2653.5(a) and
			 2653.11 of title 43, Code of
			 Federal Regulations (as in effect on the date of enactment of this Act), in
			 accordance with section 14(h)(1) of the Alaska Native Claims Settlement Act
			 (43 U.S.C.
			 1613(h)(1)), terminates as a matter of law on the date of
			 enactment of this Act.
					(2)Remaining
			 conditionsLand subject to a covenant described in paragraph (1)
			 on the day before the date of enactment of this Act shall be subject to the
			 conditions described in subsection (e).
					(3)RecordsSealaska
			 shall be responsible for recording with the land title recorders office of the
			 State of Alaska any modification to an existing conveyance of land under
			 section 14(h)(1) of the Alaska Native Claims Settlement Act (43 U.S.C.
			 1613(h)(1)) as a result of this title.
					(h)Conditions on
			 sites with traditional, recreational, and renewable energy use
			 valueEach conveyance of land to Sealaska from land withdrawn
			 pursuant to section 304(b)(2) shall be subject to a covenant prohibiting any
			 commercial timber harvest or mineral development.
				(i)Escrow funds for
			 withdrawn landOn the withdrawal by this title of land identified
			 for selection by Sealaska, the escrow requirements of section 2 of
			 Public Law
			 94–204 (43 U.S.C. 1613 note), shall
			 thereafter apply to the withdrawn land.
				(j)Guiding and
			 outfitting special use permits or authorizations
					(1)In
			 generalConsistent with the provisions of section 14(g) of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1613(g)), except as
			 modified herein, on land conveyed to Sealaska from land withdrawn pursuant to
			 sections 304(b)(1) and 304(b)(2), an existing holder of a guiding or outfitting
			 special use permit or authorization issued by the Forest Service shall be
			 entitled to its rights and privileges on the land for the remaining term of the
			 permit, as of the date of conveyance to Sealaska, and for 1 subsequent 10-year
			 renewal of the permit, subject to the condition that the rights shall be
			 considered a valid existing right reserved pursuant to section 14(g) of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1613(g)), and shall be
			 managed accordingly.
					(2)Notice of
			 commercial activitiesSealaska, with respect to the holder of a
			 guiding or outfitting special use permit or authorization under this
			 subsection, and a permit holder referenced in this subsection, with respect to
			 Sealaska, shall have an obligation to inform the other party of their
			 respective commercial activities before engaging in the activities on land,
			 which has been conveyed to Sealaska under this title, subject to the permit or
			 authorization.
					(3)Negotiation of
			 new termsNothing in this subsection precludes Sealaska and a
			 permit holder under this subsection from negotiating new mutually agreeable
			 permit terms that supersede the requirements of—
						(A)this
			 subsection;
						(B)section 14(g) of
			 the Alaska Native Claims Settlement Act (43 U.S.C. 1613(g)); or
						(C)any deed
			 covenant.
						(4)LiabilitySealaska
			 shall bear no liability regarding use and occupancy pursuant to special use
			 permits or authorizations on land selected or conveyed pursuant to this
			 title.
					306.Miscellaneous
				(a)Status of
			 conveyed landEach conveyance of Federal land to Sealaska
			 pursuant to this title, and each Federal action carried out to achieve the
			 purpose of this title, shall be considered to be conveyed or acted on, as
			 applicable, pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et
			 seq.).
				(b)Environmental
			 mitigation and incentivesNotwithstanding subsection (e) and (h)
			 of section 305, all land conveyed to Sealaska pursuant to the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.) and this
			 title shall be considered to be qualified to receive or participate in, as
			 applicable—
					(1)any federally
			 authorized carbon sequestration program, ecological services program, or
			 environmental mitigation credit; and
					(2)any other
			 federally authorized environmental incentive credit or program.
					(c)No material
			 effect on forest plan
					(1)In
			 generalExcept as required by paragraph (2), implementation of
			 this title, including the conveyance of land to Sealaska, alone or in
			 combination with any other factor, shall not require an amendment of, or
			 revision to, the Tongass National Forest Land and Resources Management Plan
			 before the first revision of that Plan scheduled to occur after the date of
			 enactment of this Act.
					(2)Boundary
			 adjustmentsThe Secretary of Agriculture shall implement any land
			 ownership boundary adjustments to the Tongass National Forest Land and
			 Resources Management Plan resulting from the implementation of this title
			 through a technical amendment to that Plan.
					(d)Technical
			 corrections
					(1)Tribal forest
			 protectionSection 2 of the Tribal Forest Protection Act of 2004
			 (25 U.S.C.
			 3115a) is amended by adding at the end a new subsection
			 (h):
						
							(h)(1)Land owned by an Alaska
				Native Corporation pursuant to the Alaska Native Claims Settlement Act
				(43 U.S.C. 1601 et
				seq.) that is forest land or formerly had a forest cover or
				vegetative cover that is capable of restoration shall be eligible for
				agreements and contracts authorized under this Act and administered by the
				Secretary.
								(2)Nothing in this subsection validates,
				invalidates, or otherwise affects any claim regarding the existence of Indian
				country (as defined in
				section
				1151 of title 18, United States Code) in the State of
				Alaska.
								.
					(2)National
			 historic preservationSection 101(d) of the National Historic
			 Preservation Act (16
			 U.S.C. 470a(d)), is amended by adding at the end a new
			 paragraph (7):
						
							(7)(A)Notwithstanding any
				other provision of law, an Alaska Native tribe, band, nation or other organized
				group or community, including a Native village, Regional Corporation, or
				Village Corporation, shall be eligible to participate in all programs
				administered by the Secretary under this Act on behalf of Indian tribes,
				including, but not limited to, securing grants and other support to manage
				their own historic preservation sites and programs on lands held by the Alaska
				Native tribe, band, nation or other organized group or community, including a
				Native village, Regional Corporation, or Village Corporation.
								(B)Nothing in this paragraph validates,
				invalidates, or otherwise affects any claim regarding the existence of Indian
				country (as defined in
				section
				1151 of title 18, United States Code) in the State of
				Alaska.
								.
					(e)Effect on
			 entitlementNothing in this title shall have any effect upon the
			 entitlement due to any Native Corporation, other than Sealaska, under—
					(1)the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.); or
					(2)the Alaska
			 National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.).
					307.Maps
				(a)AvailabilityEach
			 map referred to in this title shall be maintained on file in—
					(1)the office of the
			 Chief of the Forest Service; and
					(2)the office of the
			 Secretary.
					(b)CorrectionsThe
			 Secretary or the Chief of the Forest Service may make any necessary correction
			 to a clerical or typographical error in a map referred to in this title.
				(c)TreatmentNo
			 map referred to in this title shall be considered to be an attempt by the
			 Federal Government to convey any State or private land.
				IVSan
			 Antonio Missions National Historical Park Boundary Expansion Act
			401.Short
			 titleThis title may be cited
			 as the San Antonio Missions National
			 Historical Park Boundary Expansion Act.
			402.FindingsCongress finds that—
				(1)the San Antonio
			 Missions National Historical Park is important to understanding the history and
			 development of the City of San Antonio, Bexar County, the State of Texas, and
			 the United States;
				(2)understanding the
			 connection between the San Antonio River and the San Antonio Missions is
			 critical to understanding mission life in colonial Texas; and
				(3)the San Antonio
			 Missions National Historical Park enjoys the strong support of the City of San
			 Antonio, Bexar County, and their citizens and businesses.
				403.Boundary
			 expansionSection 201(a) of
			 Public Law
			 95–629 (16 U.S.C. 410ee(a)) is
			 amended—
				(1)by striking
			 In order and inserting (1) In order;
				(2)by striking
			 The park shall also and inserting (2) The park shall
			 also;
				(3)by striking
			 After advising the and inserting (5) After advising
			 the;
				(4)by inserting after
			 paragraph (2) (as so designated by paragraph (2) above) the following:
					
						(3)The boundary of the park is further
				modified to include approximately 137 acres, as depicted on the map titled
				San Antonio Missions National Historical Park Proposed Boundary
				Addition, numbered 472/113,006A, and dated June 2012. The map shall be
				on file and available for inspection in the appropriate offices of the National
				Park Service, U.S. Department of the Interior.
						(4)The Secretary may not acquire by
				condemnation any land or interest in land within the boundaries of the park.
				The Secretary is authorized to acquire land and interests in land that are
				within the boundaries of the park pursuant to paragraph (3) by donation or
				exchange only (and in the case of an exchange, no payment may be made by the
				Secretary to any landowner). No private property or non-Federal public property
				shall be included within the boundaries of the park without the written consent
				of the owner of such property. Nothing in this Act, the establishment of park,
				or the management plan of the park shall be construed to create buffer zones
				outside of the park. That an activity or use can be seen or heard from within
				the park shall not preclude the conduct of that activity or use outside the
				park.
						.
				VWaco
			 Mammoth National Monument Establishment Act of 2012
			501.Short
			 titleThis title may be cited
			 as the Waco Mammoth National Monument
			 Establishment Act of 2012.
			502.FindingsCongress finds that—
				(1)the Waco Mammoth Site area is located near
			 the confluence of the Brazos River and the Bosque River in central Texas, near
			 the city of Waco;
				(2)after the discovery of bones emerging from
			 eroding creek banks leading to the uncovering of portions of 5 mammoths, Baylor
			 University began investigating the site in 1978;
				(3)several additional mammoth remains have
			 been uncovered making the site the largest known concentration of mammoths
			 dying from the same event;
				(4)the mammoth discoveries have received
			 international attention; and
				(5)Baylor University and the city of Waco,
			 Texas, have been working together—
					(A)to protect the site; and
					(B)to develop further research and educational
			 opportunities at the site.
					503.DefinitionsIn this title:
				(1)CityThe
			 term City means the city of Waco, Texas.
				(2)Management
			 planThe term management plan means the management
			 plan for the Monument prepared under section 505(c)(1).
				(3)MapThe term map means the map
			 entitled Proposed Boundary Waco-Mammoth National Monument,
			 numbered T21/80,000, and dated April 2009.
				(4)MonumentThe term Monument means the
			 Waco Mammoth National Monument established by section 504(a).
				(5)SecretaryThe term Secretary means the
			 Secretary of the Interior.
				(6)StateThe
			 term State means the State of Texas.
				(7)UniversityThe
			 term University means Baylor University in the State.
				504.Waco Mammoth
			 National Monument, Texas
				(a)EstablishmentThere is established in the State, as a
			 unit of the National Park System, the Waco Mammoth National Monument, as
			 generally depicted on the map.
				(b)Availability of
			 mapThe map shall be on file
			 and available for public inspection in the appropriate offices of the National
			 Park Service.
				505.Administration
			 of monument
				(a)In
			 generalThe Secretary shall
			 administer the Monument in accordance with—
					(1)this title; and
					(2)any cooperative agreements entered into
			 under subsection (b)(1).
					(b)Authorities of
			 Secretary
					(1)Cooperative
			 AgreementsThe Secretary may
			 enter into cooperative management agreements with the University and the City,
			 in accordance with section 3(l) of
			 Public Law
			 91–383 (16 U.S.C. 1a–2(l)).
					(2)Acquisition of
			 landThe Secretary may
			 acquire by donation only from the City any land or interest in land owned by
			 the City within the proposed boundary of the Monument.
					(c)General
			 Management plan
					(1)In
			 generalNot later than 3
			 years after the date of enactment of this Act, the Secretary, in consultation
			 with the University and the City, shall complete a general management plan for
			 the Monument.
					(2)InclusionsThe management plan shall include, at a
			 minimum—
						(A)measures for the preservation of the
			 resources of the Monument;
						(B)requirements for the type and extent of
			 development and use of the Monument;
						(C)identification of the capacity of the
			 Monument for accommodating visitors; and
						(D)opportunities for involvement by the
			 University, City, State, and other local and national entities in—
							(i)developing educational programs for the
			 Monument; and
							(ii)developing and supporting the
			 Monument.
							(d)Prohibition of
			 use of Federal fundsNo Federal funds may be used to pay the
			 costs of—
					(1)carrying out a
			 cooperative agreement under subsection (b)(1);
					(2)acquiring land for
			 inclusion in the Monument under subsection (b)(2);
					(3)developing a
			 visitor center for the Monument;
					(4)operating or
			 maintaining the Monument;
					(5)constructing
			 exhibits for the Monument; or
					(6)developing the
			 general management plan under subsection (c).
					(e)Use of
			 non-Federal fundsNon-Federal funds may be used to pay any costs
			 that may be incurred by the Secretary or the National Park Service in carrying
			 out this section.
				(f)Effect on
			 eligibility for financial assistanceNothing in this title
			 affects the eligibility of the Monument for Federal grants or other forms of
			 financial assistance that the Monument would have been eligible to apply for
			 had National Park System status not been conferred to the Monument under this
			 title.
				(g)Termination of
			 national park system status
					(1)In
			 generalDesignation of the Monument as a unit of the National
			 Park System shall terminate if the Secretary determines that Federal funds are
			 required to operate and maintain the Monument.
					(2)ReversionIf
			 the designation of the Monument as a unit of the National Park System is
			 terminated under paragraph (1), any land acquired by the Secretary from the
			 City under subsection (b)(2) shall revert to the City.
					(h)Private property
			 protectionNo private
			 property may be made part of the Monument without the written consent of the
			 owner of that private property.
				506.No buffer
			 zonesNothing in this title,
			 the establishment of national monument, or the management plan shall be
			 construed create buffer zones outside of the national monument. That an
			 activity or use can be seen or heard from within the Monument shall not
			 preclude the conduct of that activity or use outside the Monument.
			VINorth Cascades
			 National Park Access
			601.FindingsCongress finds as follows:
				(1)In 1988, 93 percent of the North Cascades
			 National Park Complex was designated the Stephen Mather Wilderness.
				(2)A
			 road corridor was deliberately excluded from the wilderness designation to
			 provide for the continued use and maintenance of the upper Stehekin Valley
			 Road.
				(3)The upper Stehekin
			 Valley Road provides access to Stephen Mather Wilderness trailheads and North
			 Cascades National Park from the Lake Chelan National Recreation Area.
				(4)Record flooding in
			 1995 and again in 2003 caused severe damage to the upper Stehekin Valley Road
			 and led to the closure of a 9.9-mile section of the road between Car Wash Falls
			 and Cottonwood Camp.
				(5)The National Park
			 Service currently does not have the flexibility to rebuild the upper Stehekin
			 Valley Road away from the Stehekin River due to the current location of the
			 non-wilderness road corridor provided by Congress in 1988.
				(6)It is a high
			 priority that the people of the United States, including families, the
			 disabled, and the elderly, have reasonable access to the National Parks system
			 and their public lands.
				(7)The 1995 Lake
			 Chelan National Recreation Area General Management Plan calls for retaining
			 vehicle access to Cottonwood Camp.
				(8)Tourism associated
			 with the North Cascades National Park Complex is an important part of the
			 economy for rural communities in the area.
				(9)Additional
			 management flexibility would allow the National Park Service to consider
			 retention of the upper Stehekin Valley Road in a manner that provides for no
			 net loss of wilderness.
				602.Authorization
			 for boundary adjustmentsThe
			 Washington Park Wilderness Act of 1988 (Public Law 100–668) is amended by
			 inserting after section 206 the following:
				
					207.Boundary
				adjustments for road
						(a)In
				generalThe Secretary may
				adjust the boundaries of the North Cascades National Park and the Stephen
				Mather Wilderness in order to provide a corridor of not more than 100 feet in
				width along which the Stehekin Valley Road may be rebuilt—
							(1)outside of the
				floodplain between milepost 12.9 and milepost 22.8;
							(2)within one mile of the route, on the date
				of the enactment of this section, of the Stehekin Valley Road;
							(3)within the boundaries of the North Cascades
				National Park; and
							(4)outside of the
				boundaries of the Stephen Mather Wilderness.
							(b)No net loss of
				lands
							(1)In
				generalThe boundary adjustments made under this section shall be
				such that equal amounts of federally owned acreage are exchanged between the
				Stephen Mather Wilderness and the North Cascades National Park, resulting in no
				net loss of acreage to either the Stephen Mather Wilderness or the North
				Cascades National Park.
							(2)Stehekin valley
				road landsThe newly designated wilderness shall include the
				lands along the route of the Stehekin Valley Road that are replaced by the
				reconstruction.
							(3)Equalization of
				landIf the lands described in paragraph (2) contain fewer acres
				than the corridor described in subsection (a), the Secretary may designate
				additional Federal lands in the North Cascades National Park as wilderness, but
				such designation may not exceed the amount needed to equalize the exchange and
				these additional lands must be selected from lands that qualify as wilderness
				under section 2(c) of the Wilderness Act (16 U.S.C. 1131(c)).
							(c)No sale or
				acquisition authorizedNothing in this title authorizes the sale
				or acquisition of any land or interest in land.
						(d)No priority
				requiredNothing in this title shall be construed as requiring
				the Secretary to give this project precedence over the construction or repair
				of other similarly damaged roads in units of the National Park
				System.
						.
			VIIEndangered
			 Salmon and Fisheries Predation Prevention Act
			701.Short
			 titleThis title may be cited
			 as the Endangered Salmon and Fisheries
			 Predation Prevention Act .
			702.FindingsThe Congress finds the following:
				(1)There are 13 groups of salmon and steelhead
			 that are listed as threatened species or endangered species under the
			 Endangered Species Act of 1973 that migrate through the lower Columbia
			 River.
				(2)The people of the
			 Northwest United States are united in their desire to restore healthy salmon
			 and steelhead runs, as they are integral to the region’s culture and
			 economy.
				(3)The Columbia River treaty tribes retain
			 important rights with respect to salmon and steelhead.
				(4)Federal, State,
			 and tribal governments have spent billions of dollars to assist the recovery of
			 Columbia River salmon and steelhead populations.
				(5)One of the factors
			 impacting salmonid populations is increased predation by marine mammals,
			 including California sea lions.
				(6)The population of
			 California sea lions has increased 6-fold over the last 3 decades, and is
			 currently greater than 250,000 animals.
				(7)In recent years,
			 more than 1,000 California sea lions have been foraging in the lower 145 miles
			 of the Columbia River up to Bonneville Dam during the peak spring salmonid run
			 before returning to the California coast to mate.
				(8)The percentage of
			 the spring salmonid run that has been eaten or killed by California sea lions
			 at Bonneville Dam has increased 7-fold since 2002.
				(9)In recent years,
			 California sea lions have with greater frequency congregated near Bonneville
			 Dam and have entered the fish ladders.
				(10)These California
			 sea lions have not been responsive to extensive hazing methods employed near
			 Bonneville Dam to discourage this behavior.
				(11)The process established under the 1994
			 amendment to the Marine Mammal Protection Act of 1972 to address aggressive sea
			 lion behavior is protracted and will not work in a timely enough manner to
			 protect threatened and endangered salmonids in the near term.
				(12)In the interest of protecting Columbia
			 River threatened and endangered salmonids, a temporary expedited procedure is
			 urgently needed to allow removal of the minimum number of California sea lions
			 as is necessary to protect the passage of threatened and endangered salmonids
			 in the Columbia River and its tributaries.
				(13)On December 21, 2010, the independent
			 Pinniped-Fishery Interaction Task Force recommended lethally removing more of
			 the California sea lions in 2011.
				(14)On August 18,
			 2011, the States of Washington, Oregon, and Idaho applied to the National
			 Marine Fisheries Service, under section 120(b)(1)(A) of the Marine Mammal
			 Protection Act of 1972 (16 U.S.C. 1389(b)(1)(A)), for the
			 lethal removal of sea lions that the States determined are having a
			 significant negative impact on the recovery of Columbia River
			 and Snake River salmon and steelhead.
				(15)On September 12, 2011, the National Marine
			 Fisheries Service announced it was accepting the States’ application for lethal
			 removal of sea lions and that it would reconvene the Pinniped-Fishery
			 Interaction Task Force to consider the States’ application. This title will
			 ensure the necessary authority for permits under the Marine Mammal Protection
			 Act of 1972 to be issued in a timely fashion.
				(16)During a June 14, 2011, hearing, the
			 Committee on Natural Resources of the House of Representatives received
			 testimony from State and tribal witnesses expressing concern that significant
			 pinniped predation of important Northwest fish resources other than salmonids
			 is severely impacting fish stocks determined by both Federal and State fishery
			 management agencies to be at low levels of abundance, and that this cannot be
			 addressed by section 120 of the Marine Mammal Protection Act of 1972
			 (16 U.S.C.
			 1389), which as in effect before the enactment of this Act
			 restricted control of predatory pinnipeds’ impact only with respect to
			 endangered salmonids.
				703.Taking of sea
			 lions on the Columbia River and its tributaries to protect endangered and
			 threatened species of salmon and other nonlisted fish speciesSection 120 of the Marine Mammal Protection
			 Act of 1972 (16
			 U.S.C. 1389) is amended by striking subsection (f) and
			 inserting the following:
				
					(f)Temporary marine
				mammal removal authority on the waters of the Columbia River or its
				tributaries
						(1)Removal
				authorityNotwithstanding any
				other provision of this Act, the Secretary may issue a permit to an eligible
				entity authorizing the intentional lethal taking on the waters of the Columbia
				River and its tributaries of sea lions that are part of a healthy population
				that is not listed as an endangered species or threatened species under the
				Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), to protect
				endangered and threatened species of salmon and other nonlisted fish
				species.
						(2)Permit
				process
							(A)In
				generalAn eligible entity may apply to the Secretary for a
				permit under this subsection.
							(B)Deadline for
				consideration of applicationThe Secretary shall approve or deny
				an application for a permit under this subsection by not later than 30 days
				after receiving the application.
							(C)Duration of
				permitA permit under this subsection shall be effective for no
				more than one year after the date it is issued, but may be renewed by the
				Secretary.
							(3)Limitations
							(A)Limitation on
				permit authoritySubject to subparagraph (B), a permit issued
				under this subsection shall not authorize the lethal taking of more than 10 sea
				lions during the duration of the permit.
							(B)Limitation on
				annual takingsThe cumulative number of sea lions authorized to
				be taken each year under all permits in effect under this subsection shall not
				exceed one percent of the annual potential biological removal level.
							(4)Delegation of
				permit authorityAny eligible entity may delegate to any other
				eligible entity the authority to administer its permit authority under this
				subsection.
						(5)NEPASection
				102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
				4332(2)(C)) shall not apply with respect to this subsection and
				the issuance of any permit under this subsection during the 5-year period
				beginning on the date of the enactment of this subsection.
						(6)Suspension of
				permitting authorityIf, 5
				years after enactment, the Secretary, after consulting with State and tribal
				fishery managers, determines that lethal removal authority is no longer
				necessary to protect salmonid and other fish species from sea lion predation,
				may suspend the issuance of permits under this subsection.
						(7)Eligible entity
				definedIn this subsection, the term eligible entity
				means each of the State of Washington, the State of Oregon, the State of Idaho,
				the Nez Perce Tribe, the Confederated Tribes of the Umatilla Indian
				Reservation, the Confederated Tribes of the Warm Springs Reservation of Oregon,
				the Confederated Tribes and Bands of the Yakama Nation, and the Columbia River
				Inter-Tribal Fish
				Commission.
						.
			704.Sense of
			 CongressIt is the sense of
			 the Congress that—
				(1)preventing
			 predation by sea lions, recovery of listed salmonid stocks, and preventing
			 future listings of fish stocks in the Columbia River is a vital
			 priority;
				(2)permit holders
			 exercising lethal removal authority pursuant to the amendment made by this
			 title should be trained in wildlife management; and
				(3)the Federal
			 Government should continue to fund lethal and nonlethal removal measures for
			 preventing such predation.
				705.Treaty rights
			 of federally recognized Indian tribesNothing in this title or the amendment made
			 by this title shall be construed to affect or modify any treaty or other right
			 of any federally recognized Indian tribe.
			VIIIReauthorization
			 of Herger-Feinstein Quincy Library Group Forest Recovery Act
			801.Reauthorization of
			 Herger-Feinstein Quincy Library Group Forest Recovery Act
				(a)ExtensionSubsection (g) of the Herger-Feinstein
			 Quincy Library Group Forest Recovery Act (title IV of the Department of the
			 Interior and Related Agencies Appropriations Act, 1999, as contained in section
			 101(e) of division A of
			 Public Law
			 105–277;
			 16 U.S.C.
			 2104 note) is amended to read as follows:
					
						(g)Term of pilot
				project
							(1)In
				generalThe Secretary shall
				conduct the pilot project until the earlier of the following:
								(A)September 30,
				2019.
								(B)The date on which
				the Secretary completes amendment or revision of the land and resource
				management plans for the National Forest System lands included in the pilot
				project area.
								(2)Forest plan
				amendmentsWhen the Regional
				Forester for Region 5 initiates the process to amend or revise the land and
				resource management plans for the pilot project area, the process shall include
				preparation of at least one alternative that incorporates the pilot project and
				area designations under subsection (b), the resource management activities
				described in subsection (d), and other aspects of the Quincy Library Group
				Community Stability
				Proposal.
							.
				(b)Expansion of
			 pilot project areaSubsection
			 (b) of the Herger-Feinstein Quincy Library Group Forest Recovery Act is amended
			 by adding at the end the following new paragraph:
					
						(3)Expansion of
				pilot project areaThe
				Secretary may expand the pilot project area to include all National Forest
				System lands within California or Nevada that lie within the Sierra Nevada and
				Cascade Province, Lake Tahoe Basin Management Unit, Humboldt-Toiyabe National
				Forest, and Inyo National Forest. These lands may be managed using the same
				strategy, guidelines and resource management activities outlined in this
				section or developed to meet local forest and community needs and
				conditions.
						.
				(c)Roadless area
			 protectionSubsection (c)(4)
			 of the Herger-Feinstein Quincy Library Group Forest Recovery Act is amended by
			 adding at the end the following new sentence: However, those areas
			 designated as Deferred on the map, but located in Tehama County,
			 south and west of Lassen Peak, are deemed to be designated as Available
			 for Group Selection and shall be managed accordingly under subsection
			 (d)..
				(d)Group selection
			 requirementSubparagraph (A)
			 of subsection (d)(2) of the Herger-Feinstein Quincy Library Group Forest
			 Recovery Act is amended to read as follows:
					
						(A)Group
				selectionAfter September 30,
				2012, group selection on an average acreage of .57 percent of the pilot project
				area land shall occur each year of the pilot
				project.
						.
				(e)FundingSubsection
			 (f) of the Herger-Feinstein Quincy Library Group Forest Recovery Act is amended
			 by striking paragraph (6) and redesignating paragraph (7) as paragraph
			 (6).
				IXYerington Land
			 Conveyance and Sustainable Development Act
			901.Short
			 titleThis title may be cited
			 as the Yerington Land Conveyance and
			 Sustainable Development Act.
			902.FindingsCongress finds that—
				(1)the city of
			 Yerington, Nevada, which has an unemployment rate of 16 percent, has the
			 highest unemployment rate in the State of Nevada;
				(2)for over 4 years,
			 the city of Yerington and Lyon County, Nevada, have been working with private
			 business partners to develop a sustainable development plan that would enable
			 all parties to benefit from the use of private land adjacent to the city of
			 Yerington for potential commercial and industrial development, mining
			 activities, recreation opportunities, and the expansion of community and
			 cultural events;
				(3)the sustainable
			 development plan referred to in paragraph (2) requires the conveyance of
			 certain Federal land administered by the Bureau of Land Management to the City
			 for consideration in an amount equal to the fair market value of the Federal
			 land;
				(4)the Federal land
			 to be conveyed to the City under the sustainable development plan has very few
			 environmental, historical, wildlife, or cultural resources of value to the
			 public, but is appropriate for responsible development;
				(5)the Federal land
			 that would be conveyed to the City under the sustainable development
			 plan—
					(A)is adjacent to the
			 boundaries of the City; and
					(B)would be
			 used—
						(i)to
			 enhance recreational, cultural, commercial, and industrial development
			 opportunities in the City;
						(ii)for
			 future economic development, regional use, and as an open space buffer to the
			 City; and
						(iii)to
			 allow the City to provide critical infrastructure services;
						(6)commercial and
			 industrial development of the Federal land would enable the community to
			 benefit from the transportation, power, and water infrastructure that would be
			 put in place with the concurrent development of commercial and industrial
			 operations;
				(7)the conveyance of
			 the Federal land would—
					(A)help the City and
			 County to grow; and
					(B)provide additional
			 tax revenue to the City and County;
					(8)industrial and
			 commercial development of the Federal land would create thousands of long-term,
			 high-paying jobs for the City and County; and
				(9)the Lyon County
			 Commission and the City unanimously approved resolutions in support of the
			 conveyance of the Federal land because the conveyance would facilitate a
			 sustainable model for long-term economic and industrial development.
				903.DefinitionsIn this title:
				(1)CityThe
			 term City means the city of Yerington, Nevada.
				(2)Federal
			 landThe term Federal land means the land located in
			 Lyon County and Mineral County, Nevada, that is identified on the map as
			 City of Yerington Sustainable Development Conveyance
			 Lands.
				(3)MapThe term map means the map
			 entitled Yerington Land Conveyance and Sustainable Development
			 Act and dated May 31, 2012.
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				904.Conveyances of
			 land to City of Yerington, Nevada
				(a)In
			 generalNot later than 90
			 days after the date of enactment of this title, subject to valid existing
			 rights, and notwithstanding the land use planning requirements of sections 202
			 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712,
			 1713), the Secretary shall convey to the City, subject to the City’s agreement
			 and in exchange for consideration in an amount equal to the fair market value
			 of the Federal land, all right, title, and interest of the United States in and
			 to the Federal land identified on the map.
				(b)Appraisal To
			 determine of fair market valueThe Secretary shall determine the
			 fair market value of the Federal land to be conveyed—
					(1)in accordance with
			 the Federal Land Policy and Management Act of
			 1976 (43
			 U.S.C. 1701 et seq.); and
					(2)based on an
			 appraisal that is conducted in accordance with nationally recognized appraisal
			 standards, including—
						(A)the Uniform
			 Appraisal Standards for Federal Land Acquisition; and
						(B)the Uniform
			 Standards of Professional Appraisal Practice.
						(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the Bureau of Land Management.
				(d)Applicable
			 lawBeginning on the date on which the Federal land is conveyed
			 to the City, the development of and conduct of activities on the Federal land
			 shall be subject to all applicable Federal laws (including regulations).
				(e)Administrative
			 costsThe City shall be responsible for all survey, appraisal,
			 and other administrative costs associated with the conveyance of the Federal
			 land to the City under this title.
				905.Release of the
			 United StatesUpon making the
			 conveyance under section 904, notwithstanding any other provision of law, the
			 United States is released from any and all liabilities or claims of any kind or
			 nature arising from the presence, release, or threat of release of any
			 hazardous substance, pollutant, contaminant, petroleum product (or derivative
			 of a petroleum product of any kind), solid waste, mine materials or mining
			 related features (including tailings, overburden, waste rock, mill remnants,
			 pits, or other hazards resulting from the presence of mining related features)
			 on the Federal Land in existence on or before the date of the
			 conveyance.
			XPreserving Access
			 to Cape Hatteras National Seashore Recreational Area Act
			1001.Short
			 titleThis title may be cited
			 as the Preserving Access to Cape Hatteras National Seashore Recreational
			 Area Act.
			1002.Reinstatement
			 of Interim Management Strategy
				(a)ManagementAfter the date of the enactment of this
			 title, Cape Hatteras National Seashore Recreational Area shall be managed in
			 accordance with the Interim Protected Species Management Strategy/Environmental
			 Assessment issued by the National Park Service on June 13, 2007, for the Cape
			 Hatteras National Seashore Recreational Area, North Carolina, unless the
			 Secretary of the Interior (hereafter in this title referred to as the
			 Secretary) issues a new final rule that meets the requirements
			 set forth in section 1003.
				(b)RestrictionsThe Secretary shall not impose any
			 additional restrictions on pedestrian or motorized vehicular access to any
			 portion of Cape Hatteras National Seashore Recreational Area for species
			 protection beyond those in the Interim Management Strategy, other than as
			 specifically authorized pursuant to section 1003 of this title.
				1003.Additional
			 restrictions on access to Cape Hatteras National Seashore Recreational Area for
			 species protection
				(a)In
			 generalIf, based on
			 peer-reviewed science and after public comment, the Secretary determines that
			 additional restrictions on access to a portion of the Cape Hatteras National
			 Seashore Recreational Area are necessary to protect species listed as
			 endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.), the Secretary may only restrict, by limitation, closure,
			 buffer, or otherwise, pedestrian and motorized vehicular access for
			 recreational activities for the shortest possible time and on the smallest
			 possible portions of the Cape Hatteras National Seashore Recreational
			 Area.
				(b)Limitation on
			 restrictionsRestrictions
			 imposed under this section for protection of species listed as endangered under
			 the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) shall not
			 be greater than the restrictions in effect for that species at any other
			 National Seashore.
				(c)Corridors around
			 closuresTo the maximum
			 extent possible, the Secretary shall designate pedestrian and vehicular
			 corridors of minimal distance on the beach or interdunal area around closures
			 implemented under this section to allow access to areas not closed.
				1004.Inapplicability
			 of final rule and consent degree
				(a)Final
			 ruleThe final rule titled
			 Special Regulations, Areas of the National Park System, Cape Hatteras
			 National Seashore—Off-Road Vehicle Management (77 Fed. Reg. 3123–3144)
			 shall have no force or effect after the date of the enactment of this
			 title.
				(b)Consent
			 decreeThe April 30, 2008, consent decree filed in the United
			 States District Court for the Eastern District of North Carolina regarding
			 off-road vehicle use at Cape Hatteras National Seashore in North Carolina shall
			 not apply after the date of the enactment of this title.
				XIGrazing
			 Improvement Act of 2012
			1101.Short
			 titleThis title may be cited
			 as the Grazing Improvement Act of
			 2012.
			1102.Terms of
			 grazing permits and leasesSection 402 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1752) is amended—
				(1)by striking
			 ten years each place it appears and inserting 20
			 years; and
				(2)in subsection
			 (b)—
					(A)by striking
			 or at the end of each of paragraphs (1) and (2);
					(B)in paragraph (3),
			 by striking the period at the end and inserting ; or; and
					(C)by adding at the
			 end the following:
						
							(4)the initial environmental analysis under
				National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) regarding a
				grazing allotment, permit, or lease has not been
				completed.
							.
					1103.Renewal,
			 transfer, and reissuance of grazing permits and leasesTitle IV of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1751 et seq.) is amended
			 by adding at the end the following:
				
					405.Renewal,
				transfer, and reissuance of grazing permits and leases
						(a)DefinitionsIn
				this section:
							(1)Current grazing
				managementThe term
				current grazing management means grazing in accordance with the
				terms and conditions of an existing permit or lease and includes any
				modifications that are consistent with an applicable Department of Interior
				resource management plan or Department of Agriculture land use plan.
							(2)Secretary
				concernedThe term Secretary concerned means—
								(A)the Secretary of
				Agriculture, with respect to National Forest System land; and
								(B)the Secretary of
				the Interior, with respect to land under the jurisdiction of the Department of
				the Interior.
								(b)Renewal,
				Transfer, reissuance, and pending processingA grazing permit or
				lease issued by the Secretary of the Interior, or a grazing permit issued by
				the Secretary of Agriculture regarding National Forest System land, that
				expires, is transferred, or is waived shall be renewed or reissued under, as
				appropriate—
							(1)section
				402;
							(2)section 19 of the
				Act of April 24, 1950 (commonly known as the Granger-Thye
				Act;
				16 U.S.C.
				580l);
							(3)title III of the
				Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010 et seq.); or
							(4)section 510 the
				California Desert Protection Act of 1994 (16 U.S.C. 410aaa–50).
							(c)Terms;
				conditionsThe terms and
				conditions (except the termination date) contained in an expired, transferred,
				or waived permit or lease described in subsection (b) shall continue in effect
				under a renewed or reissued permit or lease until the date on which the
				Secretary concerned completes the processing of the renewed or reissued permit
				or lease that is the subject of the expired, transferred, or waived permit or
				lease, in compliance with each applicable law.
						(d)Cancellation;
				suspension; modificationNotwithstanding subsection (c), a permit or
				lease described in subsection (b) may be cancelled, suspended, or modified in
				accordance with applicable law.
						(e)Renewal transfer
				reissuance after processingWhen the Secretary concerned has
				completed the processing of the renewed or reissued permit or lease that is the
				subject of the expired, transferred, or waived permit or lease, the Secretary
				concerned may renew or reissue the permit or lease for a term of 20 years after
				completion of processing.
						(f)Compliance with
				National Environmental Policy Act of 1969The renewal, reissuance, or transfer of a
				grazing permit or lease by the Secretary concerned may, at their sole
				discretion, be categorically excluded from the requirement to prepare an
				environmental assessment or an environmental impact statement if—
							(1)the decision to renew, reissue, or transfer
				continues the current grazing management of the allotment;
							(2)monitoring of the
				allotment has indicated that the current grazing management has met, or has
				satisfactorily progressed towards meeting, objectives contained in the land use
				and resource management plan of the allotment, as determined by the Secretary
				concerned; or
							(3)the decision is consistent with the policy
				of the Department of the Interior or the Department of Agriculture, as
				appropriate, regarding extraordinary circumstances.
							(g)Priority and
				timing for completing environmental analysesThe Secretary concerned, in the sole
				discretion of the Secretary concerned, shall determine the priority and timing
				for completing each required environmental analysis regarding any grazing
				allotment, permit, or lease based on the environmental significance of the
				allotment, permit, or lease and available funding for that purpose.
						(h)NEPA
				exemptionsThe National Environmental Policy Act of 1969
				(42 U.S.C. 4321 et
				seq.) shall not apply to the following:
							(1)Crossing and
				trailing authorizations of domestic livestock.
							(2)Transfer of
				grazing
				preference.
							.
			XIITarget Practice
			 and Marksmanship Training Support Act
			1201.Short titleThis title may be cited as the
			 Target Practice and Marksmanship
			 Training Support Act.
			1202.Findings; purpose
				(a)FindingsCongress finds that—
					(1)the use of firearms and archery equipment
			 for target practice and marksmanship training activities on Federal land is
			 allowed, except to the extent specific portions of that land have been closed
			 to those activities;
					(2)in recent years preceding the date of
			 enactment of this title, portions of Federal land have been closed to target
			 practice and marksmanship training for many reasons;
					(3)the availability of public target ranges on
			 non-Federal land has been declining for a variety of reasons, including
			 continued population growth and development near former ranges;
					(4)providing opportunities for target practice
			 and marksmanship training at public target ranges on Federal and non-Federal
			 land can help—
						(A)to promote enjoyment of shooting,
			 recreational, and hunting activities; and
						(B)to ensure safe and convenient locations for
			 those activities;
						(5)Federal law in effect on the date of
			 enactment of this title, including the Pittman-Robertson Wildlife Restoration
			 Act (16 U.S.C. 669 et
			 seq.), provides Federal support for construction and expansion
			 of public target ranges by making available to States amounts that may be used
			 for construction, operation, and maintenance of public target ranges;
			 and
					(6)it is in the public interest to provide
			 increased Federal support to facilitate the construction or expansion of public
			 target ranges.
					(b)PurposeThe purpose of this title is to facilitate
			 the construction and expansion of public target ranges, including ranges on
			 Federal land managed by the Forest Service and the Bureau of Land
			 Management.
				1203.Definition of public target
			 rangeIn this title, the term
			 public target range means a specific location that—
				(1)is identified by a governmental agency for
			 recreational shooting;
				(2)is open to the public;
				(3)may be supervised; and
				(4)may accommodate archery or rifle, pistol,
			 or shotgun shooting.
				1204.Amendments to Pittman-Robertson Wildlife
			 Restoration Act
				(a)DefinitionsSection 2 of the Pittman-Robertson Wildlife
			 Restoration Act (16
			 U.S.C. 669a) is amended—
					(1)by redesignating paragraphs (2) through (8)
			 as paragraphs (3) through (9), respectively; and
					(2)by inserting after paragraph (1) the
			 following:
						
							(2)the term public target range
				means a specific location that—
								(A)is identified by a governmental agency for
				recreational shooting;
								(B)is open to the public;
								(C)may be supervised; and
								(D)may accommodate archery or rifle, pistol,
				or shotgun
				shooting;
								.
					(b)Expenditures for management of wildlife
			 areas and resourcesSection
			 8(b) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g(b))
			 is amended—
					(1)by striking (b) Each State
			 and inserting the following:
						
							(b)Expenditures for management of wildlife
				areas and resources
								(1)In generalExcept as provided in paragraph (2), each
				State
								;
					(2)in paragraph (1) (as so designated), by
			 striking construction, operation, and inserting
			 operation;
					(3)in the second sentence, by striking
			 The non-Federal share and inserting the following:
						
							(3)Non-Federal shareThe non-Federal
				share
							;
					(4)in the third sentence, by striking
			 The Secretary and inserting the following:
						
							(4)RegulationsThe
				Secretary
							;
				and
					(5)by inserting after paragraph (1) (as
			 designated by paragraph (1) of this subsection) the following:
						
							(2)ExceptionNotwithstanding the limitation described in
				paragraph (1), a State may pay up to 90 percent of the funds apportioned to it
				under section 669c(c) of this title to acquire land for, expand, or construct a
				public target
				range.
							.
					(c)Firearm and bow hunter education and safety
			 program grantsSection 10 of
			 the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–1) is
			 amended—
					(1)in subsection (a), by adding at the end the
			 following:
						
							(3)Allocation of additional
				amountsOf the amount
				apportioned to a State for any fiscal year under section 4(b), the State may
				elect to allocate not more than 10 percent, to be combined with the amount
				apportioned to the State under paragraph (1) for that fiscal year, for
				acquiring land for, expanding, or constructing a public target
				range.
							;
					(2)by striking subsection (b) and inserting
			 the following:
						
							(b)Cost sharing
								(1)In generalExcept as provided in paragraph (2), the
				Federal share of the cost of any activity carried out using a grant under this
				section shall not exceed 75 percent of the total cost of the activity.
								(2)Public target range construction or
				expansionThe Federal share
				of the cost of acquiring land for, expanding, or constructing a public target
				range in a State on Federal or non-Federal land pursuant to this section or
				section 8(b) shall not exceed 90 percent of the cost of the
				activity.
								;
				and
					(3)in subsection (c)(1)—
						(A)by striking Amounts made and
			 inserting the following:
							
								(A)In generalExcept as provided in subparagraph (B),
				amounts made
								;
				and
						(B)by adding at the end the following:
							
								(B)ExceptionAmounts provided for acquiring land for,
				constructing, or expanding a public target range shall remain available for
				expenditure and obligation during the 5-fiscal-year period beginning on October
				1 of the first fiscal year for which the amounts are made
				available.
								.
						1205.Limits on liability
				(a)Discretionary functionFor purposes of
			 chapter 171 of title 28,
			 United States Code (commonly referred to as the Federal Tort Claims
			 Act), any action by an agent or employee of the United States to manage
			 or allow the use of Federal land for purposes of target practice or
			 marksmanship training by a member of the public shall be considered to be the
			 exercise or performance of a discretionary function.
				(b)Civil action or claimsExcept to the extent provided in
			 chapter 171 of title 28,
			 United States Code, the United States shall not be subject to any civil action
			 or claim for money damages for any injury to or loss of property, personal
			 injury, or death caused by an activity occurring at a public target range that
			 is—
					(1)funded in whole or in part by the Federal
			 Government pursuant to the Pittman-Robertson Wildlife Restoration Act
			 (16 U.S.C. 669 et
			 seq.); or
					(2)located on Federal land.
					1206.Sense of Congress regarding
			 cooperationIt is the sense of
			 Congress that, consistent with applicable laws and regulations, the Chief of
			 the Forest Service and the Director of the Bureau of Land Management should
			 cooperate with State and local authorities and other entities to carry out
			 waste removal and other activities on any Federal land used as a public target
			 range to encourage continued use of that land for target practice or
			 marksmanship training.
			XIIIChesapeake Bay
			 Accountability and Recovery Act of 2012
			1301.Short
			 titleThis title may be cited
			 as the Chesapeake Bay Accountability
			 and Recovery Act of 2012.
			1302.Chesapeake Bay
			 Crosscut Budget
				(a)Crosscut
			 BudgetThe Director, in
			 consultation with the Chesapeake Executive Council, the chief executive of each
			 Chesapeake Bay State, and the Chesapeake Bay Commission, shall submit to
			 Congress a financial report containing—
					(1)an interagency
			 crosscut budget that displays—
						(A)the proposed
			 funding for any Federal restoration activity to be carried out in the
			 succeeding fiscal year, including any planned interagency or intra-agency
			 transfer, for each of the Federal agencies that carry out restoration
			 activities;
						(B)to the extent that information is
			 available, the estimated funding for any State restoration activity to be
			 carried out in the succeeding fiscal year;
						(C)all expenditures for Federal restoration
			 activities from the preceding 2 fiscal years, the current fiscal year, and the
			 succeeding fiscal year; and
						(D)all expenditures, to the extent that
			 information is available, for State restoration activities during the
			 equivalent time period described in
			 subparagraph (C);
						(2)a
			 detailed accounting of all funds received and obligated by all Federal agencies
			 for restoration activities during the current and preceding fiscal years,
			 including the identification of funds which were transferred to a Chesapeake
			 Bay State for restoration activities;
					(3)to the extent that
			 information is available, a detailed accounting from each State of all funds
			 received and obligated from a Federal agency for restoration activities during
			 the current and preceding fiscal years; and
					(4)a
			 description of each of the proposed Federal and State restoration activities to
			 be carried out in the succeeding fiscal year (corresponding to those activities
			 listed in subparagraphs (A) and (B) of paragraph (1)), including the—
						(A)project
			 description;
						(B)current status of
			 the project;
						(C)Federal or State statutory or regulatory
			 authority, programs, or responsible agencies;
						(D)authorization
			 level for appropriations;
						(E)project timeline,
			 including benchmarks;
						(F)references to
			 project documents;
						(G)descriptions of
			 risks and uncertainties of project implementation;
						(H)adaptive
			 management actions or framework;
						(I)coordinating
			 entities;
						(J)funding
			 history;
						(K)cost-sharing;
			 and
						(L)alignment with existing Chesapeake Bay
			 Agreement and Chesapeake Executive Council goals and priorities.
						(b)Minimum funding
			 levelsThe Director shall only describe restoration activities in
			 the report required under
			 subsection (a) that—
					(1)for Federal
			 restoration activities, have funding amounts greater than or equal to $100,000;
			 and
					(2)for State
			 restoration activities, have funding amounts greater than or equal to
			 $50,000.
					(c)DeadlineThe Director shall submit to Congress the
			 report required by
			 subsection (a) not later than 30 days after
			 the submission by the President of the President’s annual budget to
			 Congress.
				(d)ReportCopies
			 of the financial report required by
			 subsection (a) shall be submitted to the
			 Committees on Appropriations, Natural Resources, Energy and Commerce, and
			 Transportation and Infrastructure of the House of Representatives and the
			 Committees on Appropriations, Environment and Public Works, and Commerce,
			 Science, and Transportation of the Senate.
				(e)Effective
			 DateThis section shall apply beginning with the first fiscal
			 year after the date of enactment of this title for which the President submits
			 a budget to Congress.
				1303.Adaptive
			 Management Plan
				(a)In
			 generalNot later than 1 year
			 after the date of enactment of this title, the Administrator, in consultation
			 with other Federal and State agencies, shall develop an adaptive management
			 plan for restoration activities in the Chesapeake Bay watershed that
			 includes—
					(1)definition of specific and measurable
			 objectives to improve water quality, habitat, and fisheries;
					(2)a process for stakeholder
			 participation;
					(3)monitoring, modeling, experimentation, and
			 other research and evaluation practices;
					(4)a process for modification of restoration
			 activities that have not attained or will not attain the specific and
			 measurable objectives set forth under
			 paragraph (1); and
					(5)a process for prioritizing restoration
			 activities and programs to which adaptive management shall be applied.
					(b)ImplementationThe
			 Administrator shall implement the adaptive management plan developed under
			 subsection (a).
				(c)UpdatesThe
			 Administrator shall update the adaptive management plan developed under
			 subsection (a) every 2 years.
				(d)Report to
			 Congress
					(1)In
			 generalNot later than 60 days after the end of a fiscal year,
			 the Administrator shall transmit to Congress an annual report on the
			 implementation of the adaptive management plan required under this section for
			 such fiscal year.
					(2)ContentsThe
			 report required under paragraph (1) shall contain information about the
			 application of adaptive management to restoration activities and programs,
			 including programmatic and project level changes implemented through the
			 process of adaptive management.
					(3)Effective
			 dateParagraph (1) shall apply to the first fiscal year that
			 begins after the date of enactment of this title.
					(e)Inclusion of
			 plan in Annual Action Plan and Annual Progress ReportThe Administrator shall ensure that the
			 Annual Action Plan and Annual Progress Report required by section 205 of
			 Executive Order No. 13508 includes the adaptive management plan outlined in
			 subsection (a).
				1304.Independent
			 Evaluator for the Chesapeake Bay Program
				(a)In
			 generalThere shall be an
			 Independent Evaluator for restoration activities in the Chesapeake Bay
			 watershed, who shall review and report on restoration activities and the use of
			 adaptive management in restoration activities, including on such related topics
			 as are suggested by the Chesapeake Executive Council.
				(b)Appointment
					(1)In
			 generalThe Independent Evaluator shall be appointed by the
			 Administrator from among nominees submitted by the Chesapeake Executive
			 Council.
					(2)NominationsThe
			 Chesapeake Executive Council may submit to the Administrator 4 nominees for
			 appointment to any vacancy in the office of the Independent Evaluator.
					(c)ReportsThe
			 Independent Evaluator shall submit a report to the Congress every 2 years in
			 the findings and recommendations of reviews under this section.
				(d)Chesapeake
			 Executive CouncilIn this section, the term Chesapeake
			 Executive Council has the meaning given that term by section 307 of the
			 National Oceanic and Atmospheric Administration Authorization Act of 1992
			 (Public Law
			 102–567;
			 15 U.S.C.
			 1511d).
				1305.DefinitionsIn this title, the following definitions
			 apply:
				(1)Adaptive
			 ManagementThe term
			 adaptive management means a type of natural resource management
			 in which project and program decisions are made as part of an ongoing
			 science-based process. Adaptive management involves testing, monitoring, and
			 evaluating applied strategies and incorporating new knowledge into programs and
			 restoration activities that are based on scientific findings and the needs of
			 society. Results are used to modify management policy, strategies, practices,
			 programs, and restoration activities.
				(2)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(3)Chesapeake Bay
			 StateThe term
			 Chesapeake Bay State or State means the States of
			 Maryland, West Virginia, Delaware, and New York, the Commonwealths of Virginia
			 and Pennsylvania, and the District of Columbia.
				(4)Chesapeake Bay
			 WatershedThe term Chesapeake Bay watershed means
			 the Chesapeake Bay and the geographic area, as determined by the Secretary of
			 the Interior, consisting of 36 tributary basins, within the Chesapeake Bay
			 States, through which precipitation drains into the Chesapeake Bay.
				(5)Chief
			 ExecutiveThe term chief executive means, in the
			 case of a State or Commonwealth, the Governor of each such State or
			 Commonwealth and, in the case of the District of Columbia, the Mayor of the
			 District of Columbia.
				(6)DirectorThe
			 term Director means the Director of the Office of Management and
			 Budget.
				(7)Restoration
			 ActivitiesThe term restoration activities means
			 any Federal or State programs or projects that directly or indirectly protect,
			 conserve, or restore living resources, habitat, water resources, or water
			 quality in the Chesapeake Bay watershed, including programs or projects that
			 promote responsible land use, stewardship, and community engagement in the
			 Chesapeake Bay watershed. Restoration activities may be categorized as
			 follows:
					(A)Physical
			 restoration.
					(B)Planning.
					(C)Feasibility
			 studies.
					(D)Scientific
			 research.
					(E)Monitoring.
					(F)Education.
					(G)Infrastructure
			 Development.
					XIVNational
			 Security and Federal Lands Protection Act
			1401.Waiver of
			 Federal laws with respect to border security actions on Department of the
			 Interior and Department of Agriculture lands
				(a)Short
			 titleThis section may be
			 cited as the National Security and Federal Lands Protection Act.
				(b)Prohibition on
			 Secretaries of the Interior and AgricultureThe Secretary of the
			 Interior or the Secretary of Agriculture shall not impede, prohibit, or
			 restrict activities of U.S. Customs and Border Protection on Federal land
			 located within 100 miles of an international land border, that is under the
			 jurisdiction of the Secretary of the Interior or the Secretary of Agriculture
			 to prevent all unlawful entries into the United States, including entries by
			 terrorists, other unlawful aliens, instruments of terrorism, narcotics, and
			 other contraband through the international land borders of the United
			 States.
				(c)Authorized
			 activities of U.S. Customs and Border ProtectionU.S. Customs and Border Protection shall
			 have access to Federal land under the jurisdiction of the Secretary of the
			 Interior or the Secretary of Agriculture for purposes of conducting the
			 following activities on such land that assist in securing the international
			 land borders of the United States:
					(1)Construction and
			 maintenance of roads.
					(2)Construction and
			 maintenance of fences.
					(3)Use of vehicles to
			 patrol.
					(4)Installation,
			 maintenance, and operation of surveillance equipment and sensors.
					(5)Use of
			 aircraft.
					(6)Deployment of
			 temporary tactical infrastructure, including forward operating bases.
					(d)Clarification
			 relating to waiver authority
					(1)In
			 generalNotwithstanding any other provision of law (including any
			 termination date relating to the waiver referred to in this subsection), the
			 waiver by the Secretary of Homeland Security on April 1, 2008, under section
			 102(c)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of
			 1996 (8 U.S.C.
			 1103 note;
			 Public Law
			 104–208) of the laws described in paragraph (2) with respect to
			 certain sections of the international border between the United States and
			 Mexico and between the United States and Canada shall be considered to apply to
			 all Federal land under the jurisdiction of the Secretary of the Interior or the
			 Secretary of Agriculture within 100 miles of the international land borders of
			 the United States for the activities of U.S. Customs and Border Protection
			 described in subsection (c).
					(2)Description of
			 laws waivedThe laws referred to in paragraph (1) are limited to
			 the Wilderness Act (16 U.S.C. 1131 et seq.), the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the
			 National Historic Preservation Act (16 U.S.C. 470 et seq.),
			 Public Law
			 86–523 (16 U.S.C. 469 et seq.), the Act of
			 June 8, 1906 (commonly known as the Antiquities Act of 1906;
			 16 U.S.C. 431 et
			 seq.), the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.), the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), the
			 National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et
			 seq.), the Fish and Wildlife Act of 1956 (16 U.S.C. 742a et
			 seq.), the Fish and Wildlife Coordination Act (16 U.S.C. 661 et
			 seq.), subchapter II of chapter 5, and chapter 7, of title 5,
			 United States Code (commonly known as the Administrative Procedure
			 Act), the National Park Service Organic Act (16 U.S.C. 1 et seq.),
			 the General Authorities Act of 1970 (Public Law 91–383) (16 U.S.C. 1a-1 et
			 seq.), sections 401(7), 403, and 404 of the National Parks and
			 Recreation Act of 1978 (Public Law 95–625, 92 Stat. 3467),
			 and the Arizona Desert Wilderness Act of 1990 (16 U.S.C. 1132 note;
			 Public Law
			 101–628).
					(e)Protection of
			 legal usesThis section shall not be construed to provide—
					(1)authority to
			 restrict legal uses, such as grazing, hunting, mining, or public-use
			 recreational and backcountry airstrips on land under the jurisdiction of the
			 Secretary of the Interior or the Secretary of Agriculture;
					(2)any additional
			 authority to restrict legal access to such land; or
					(3)any additional authority or access to
			 private or State land.
					(f)Tribal
			 sovereigntyNothing in this section supersedes, replaces,
			 negates, or diminishes treaties or other agreements between the United States
			 and Indian tribes.
				(g)SunsetThis
			 section shall have no force or effect after the end of the 5-year period
			 beginning on the date of enactment of this Act.
				
	
		
			Passed the House of
			 Representatives June 19, 2012.
			Karen L. Haas,
			Clerk
		
	
